         Case 2:20-cv-00063-JTJ Document 37 Filed 05/07/21 Page 1 of 2



Lawrence E. Henke
Vicevich Law
3738 Harrison Ave.
Butte, MT 59701
Telephone: (406) 782-1111
Fax No.: (406) 782-4000
larry@vicevichlaw.com
State Bar of Montana Nos. 42337024

Attorney for Defendant Roger Thompson

               IN THE UNITED STATES DISTRICT COURT
           FOR THE DISTRICT OF MONTANA, BUTTE DIVISION

MARTIN WALSH and DORA WALSH,    )
                                )                      Case No.
            Plaintiff,          )                        2:20-cv-00063-BU-JTJ
                                )
    v.                          )                      DEFENDANT THOMPSON’S
                                )                      MOTION FOR ATTORNEY
ROGER THOMPSON; MADISON         )                      FEES AND COSTS
COUNTY, MONTANA; and DOES 1-10, )
                                )
          Defendants.           )
                                )

       COMES NOW Defendant Roger Thompson, by and through his counsel of

record, Lawrence E. Henke of Vicevich Law, and moves this Court for an award of

attorney fees and costs as the prevailing party in the 42 U.S.C. § 1983 claim which

Plaintiffs brought against him, but were subsequently dismissed by the Court in an

April 23, 2021 Order on Thompson’s Motion to Dismiss. Doc. 34. Defendant

Thompson brings this motion pursuant to 42 U.S.C. § 1988, which specifically

provides for the award of attorney fees and costs to the prevailing party in an action


DEFENDANT THOMPSON’S MOTION FOR ATTORNEY FEES AND COSTS – Page 1 of 2
         Case 2:20-cv-00063-JTJ Document 37 Filed 05/07/21 Page 2 of 2



brought under 42 U.S.C. § 1983.

       Filed concurrently with this Motion is a Brief in Support and the Affidavit of

Lawrence E. Henke.

       DATED: May 7, 2021

                                           /s/ Lawrence E. Henke_______________
                                           LAWRENCE E. HENKE


                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 7th day of May, 2021, a true and

correct copy of the foregoing document was served on all counsel by email through

the CM/ECF system to:

Timothy M. Bechtold
Bechtold Law Firm, PLLC
tim@bechtoldlaw.net

Jared S. Dahle
Jason M. Collins
GARLINGTON, LOHN & ROBINSON, PLLP
jsdahle@garlington.com
jmcollins@garlington.com

                                           /s/ Lawrence E. Henke_______________
                                           LAWRENCE E. HENKE




DEFENDANT THOMPSON’S MOTION FOR ATTORNEY FEES AND COSTS – Page 2 of 2
